275 Md. 192 (1975)
338 A.2d 71
MACK TRUCKS, INC. ET AL.
v.
MILLER
[No. 233, September Term, 1974.]
Court of Appeals of Maryland.
Decided June 5, 1975.
The cause was argued before MURPHY, C.J., and SINGLEY, SMITH, DIGGES, LEVINE, ELDRIDGE and O'DONNELL, JJ.
Howard W. Gilbert, Jr., with whom were Mackley, Gilbert & France on the brief, for appellants.
W. Kennedy Boone, III, with whom were Wachs, Kreykenbohm & Boone on the brief, for appellee.
SMITH, J., dissents.
PER CURIAM:
This Court, having granted a writ of certiorari and in accordance with Maryland Rule 811 b 3 having determined that no error of law appears in the decision, adopts the *193 opinion of Judge Lowe for the Court of Special Appeals in Mack Trucks, Inc. v. Miller, 23 Md. App. 271, 326 A.2d 186 and affirms the judgment of the Court of Special Appeals.
Judgment affirmed with costs.